Rose, J.
This is a suit in equity by 13 plaintiffs, having children of school age, for a permanent injunction enjoining defendants as trustees and teachers of Common School District Number 4, Dakota county, Nebraska, from preventing such children from attending public school in that district. The injunction was granted and'defendants appealed.
Plaintiffs reside on lands purchased with funds from the federal government for the purposes of a “Farmstead Project,” and title taken in the name of Nebraska Rural Rehabilitation Corporation, a Delaware corporation. The lands occupied by plaintiffs in the farmstead area are within the territorial boundaries of the school district named.
The substance of the defense is that the farmstead lands and the occupants thereof are under the exclusive jurisdiction of the federal government and are not residents of the ■school district and are not entitled to free school privileges therein.
The controlling issue in the case is the same as in Tagge v. Gulzow, ante, p. 276, 271 N. W. 803, decided herewith, and for reasons stated in the opinion in that case the judgment herein is
Affirmed.